Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
 
Claims 1-8, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanckel et al. (US 2007/0130171).

With respect to claim 1, Hanckel et al. teach  a non-transitory computer readable storage medium configured to store a time series dataset (database system with start_time_column that contains time stamp values) that includes stateful time series transaction data records that each indicate how different transaction requests have been applied to a data structure, wherein a state of the data structure in association with each of the stateful time series transaction data records is dependent on prior stateful 
at least one hardware processor coupled to the non-transitory computer readable storage medium, the at least one hardware processor configured to (Fig. 1): 
process the time series dataset to determine, for each of the stateful time series transaction data records, a state for the data structure at a corresponding time (para [0076]), 
generate a derived dataset that includes each state that is determined for the data structure at the corresponding time (Fig. 4; para [0076]), and
 generate an intervalized dataset from the derived dataset, wherein each record of the intervalized dataset corresponds to a different time interval over the derived dataset, wherein each record of the intervalized dataset includes at least two different values that are calculated based on data from the derived dataset that is within a corresponding interval (Fig. 4; para [0062] and [0076]; table with start_time and end_time).

With respect to claim 2, Hanckel et al. teach that the at least one hardware processor is further configured to: process multiple inputs that are provided via a user input device from a user, the processing of the multiple inputs to define a plurality of user-defined windows over different time periods within the intervalized dataset, wherein at least some of the plurality of different windows indicate a pattern within the intervalized dataset. (para [0062] and [0076] and Fig. 4).



With respect to claim 4, Hanckel et al. teach that the at least one hardware processor is further configured to: generate a plurality of fixed-length windows based on the plurality of user- defined windows, wherein a first group of fixed-length windows is generated based on a first window of the plurality of user-defined windows (Fig. 4 (Orders_HISTORY$” and Orders_HISTORY_VIEW$)).  

With respect to claim 5, Hanckel et al. teach that each of the first group of fixed-length windows covers the same amount of time within the time series dataset and each of the first group of fixed-length windows cover different segments of time within the time series dataset (Fig. 4 (Orders_HISTORY$” and Orders_HISTORY_VIEW$)).  

With respect to claim 6, Hanckel et al. teach that the plurality of user-defined windows include at least one positive indication of the pattern within the intervalized dataset and at least one negative indication of the pattern within the intervalized dataset (Fig. 4; para [0079], order filled, currently in order (order not filled)).  

With respect to claim 7, Hanckel et al. teach that a time span of a first fixed- length window of the first group of fixed-length windows is programmatically generated 

With respect to claim 8, Hanckel et al. teach that automatic generation of fixed- length windows that are based on windows indicated as not containing a pattern are generated to not overlap time spans defined by windows indicated as containing the pattern (Fig. 4; para [0079]).


With respect to claim 16, Hanckel et al. teach A non-transitory computer readable storage medium storing computer readable instructions for use by at least one hardware processor of a computer system, the stored computer readable instructions comprising instructions that cause the at least one hardware processor to: store, to a memory device, a time series dataset that includes stateful time series transaction data records that each indicate how different transaction requests have been applied against at least one data structure (Fig. 1, para [0047]-[0050]);
 process the time series dataset to determine, for each of the stateful time series transaction data records, a state of the at least one data structure at a corresponding time (para [0076]);
  	 store, to the non-transitory computer readable storage medium, a derived dataset that includes each state of the at least one data structure at the corresponding time (Fig. 1); and 


With respect to claim 17, Hanckel et al. teach stored computer readable instructions comprise further instructions that cause the at least one hardware processor to: generate a plurality of fixed-length windows based on a plurality of user- defined windows, the plurality of fixed-length windows being over different periods of time that are represented by the intervalized dataset, wherein a first group of fixed-length windows is generated based on a first window of the plurality of user-defined windows (Fig. 4 (Orders_HISTORY$” and Orders_HISTORY_VIEW$)).  

With respect to claim 18, Hanckel et al. teach stored computer readable instructions comprise further instructions that cause the at least one hardware processor to: generate a training dataset based on the intervalized dataset, and   train a model based on the generated training dataset.  


With respect to claim 20, Hanckel et al. teach storing, to a non-transitory computer readable storage medium, a time series dataset that includes stateful time 
 	processing the time series dataset to determine, for each of the stateful time series transaction data records, a state of the at least one data structure at a corresponding time (para [0076]);
 generating a derived dataset that includes each determined state of the at least one data structure at the corresponding time (Fig. 4; para [0076]); and 
generating an intervalized dataset from the derived dataset, wherein each record of the intervalized dataset corresponds to a different time interval over the derived dataset, wherein each record of the intervalized dataset includes at least two different values that are calculated based on data from the derived dataset that is within a corresponding interval (Fig. 4; para [0062] and [0076]; table with start_time and end_time).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-14 and 18 are rejected under 35 USC 103 as being unpatentable over Hanckel et al. (US 2007/0130171) in view of Salunke et al. (US 2018/0246941).

With respect to claim 9, Hanckel et al. teaches all the limitations of claim 1 as applied above from which claim 9 respectively depend.
      	Hanckel et al. do not teach expressly that generate a training dataset based on the intervalized dataset, and   train a model based on the generated training dataset.  
      	Salunke et al. teach generate a training dataset based on the intervalized dataset, and   train a model based on the generated training dataset.   (para [0046] and [0077]-[0078]).

      	The suggestion/motivation for doing so would have been that learn and represent seasonal patterns from time-series data.
Therefore, it would have been obvious to combine Salunke et al. with Hanckel et al. to obtain the invention as specified in claim 9.

With respect to claim 10, Salunke et al. teach that the generation of the training dataset is further based on a plurality of programmatically generated fixed-length windows(para [0068]-[0069]). 

With respect to claim 11, Salunke et al. teach that the at least one hardware processor is further configured to: apply a different time series dataset to the trained model to thereby automatically identify instances of a pattern within the different time series data (para [0081]-[0086]). 

With respect to claim 12, Salunke et al. teach that automatic identification of instances of the pattern includes: assigning, to each of a plurality of new windows, a probability of occurrence of the pattern within the different time series data, generating a combined window that is based on a sequence of windows within the plurality of new windows that each have a probability that exceeds a probability threshold (para [0066]-[0069] and [0086]-[0091]). 

With respect to claim 13, Salunke et al. teach that the at least one hardware processor is further configured to:   automatically generate a task for each of the automatically identified instances of the pattern within the different time series data (para [0086], and [0097]-[0098]). .  

With respect to claim 14, Salunke et al. teach a transceiver configured to receive the different time series data and, in real time, apply the different time series data to the generated model (para [0044], [0082]-[0083] and [0093]). 

With respect to claim 18, claim 18 is rejected same reason as claim 9 above.

Claim 15 and 19 are rejected under 35 USC 103 as being unpatentable over Hanckel et al. (US 2007/0130171) in view of Winklevoss et al. (US 11,282,139).

With respect to claim 15, Hanckel et al. teaches all the limitations of claim 1 as applied above from which claim 15 respectively depend.
      	Hanckel et al. do not teach expressly that the at least two different values include a value from a beginning of the corresponding interval, a value from an end of the corresponding interval, a highest value within the corresponding interval, and a lowest value within the corresponding interval.  
      	Winklevoss et al. teach the at least two different values include a value from a beginning of the corresponding interval, a value from an end of the corresponding 
        	At the time of effective filing, it would have been obvious to have find highest value and lowest value in the interval in the system of Hanckel et al.
      	The suggestion/motivation for doing so would have been that to find useful data in the dataset.
Therefore, it would have been obvious to combine Winklevoss et al. with Hanckel et al. to obtain the invention as specified in claim 15.

With respect to claim 19, claim 19 is rejected same reason as claim 15 above.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663